     Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 1 of 21




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


MICHAEL CHEBRO                                      )
                                                    )
                   Plaintiff                        )        CIVIL ACTION
                                                    )        NO.
v.                                                  )
                                                    )
GREAT DANE, LLC AND                                 )
STURDY-LITE, INC.                                   )
                                                    )
                   Defendants                       )        SEPTEMBER 24, 2019

                                         NOTICE OF REMOVAL

          TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF CONNECTICUT:

          Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Sturdy-Lite, Inc. (hereinafter

“Sturdy-Lite”) hereby removes this action from the Superior Court of the State of Connecticut,

Judicial District of Ansonia-Milford at Milford, to the United States District Court for the

District of Connecticut. This court has jurisdiction over this case under 28 U.S. C. §1332

(Diversity of Citizenship). The facts pertinent to this Notice of Removal include the following:

      1. Plaintiff brought an action against Defendants Great Dane, LLC (hereinafter “Great

          Dane”) and Sturdy-Lite in the Superior Court of the State of Connecticut, Judicial

          District of Ansonia-Milford at Milford. Plaintiff served a Summons and Complaint on

          Sturdy-Lite’s agent for service, Andrew M. Hanson. Andrew M. Hanson, as agent for

          service for Sturdy-Lite, received the Summons and Complaint on August 28, 2019.

          Sturdy-Lite Inc. also received a copy of the Summons and Complaint via certified mail


                                                          1
                           WOLF, HOROWITZ & ETLINGER, L. L. C. Counselors At Law
     750 Main St., Suite 606, Hartford, Connecticut 06103*(860) 724-6667*Fax (860) 293-1979*Juris No. 402488
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 2 of 21




     on August 26, 2019. A copy of the Summons and Complaint is attached hereto as

     Exhibit A.

 2. There is complete diversity of citizenship between the parties to this suit and the sum in

     controversy, exclusive of costs and interest, exceeds $75,000.00. This Notice of

     Removal is timely as it has been filed within 30 days of the date upon which Defendant

     Sturdy-Lite received the Summons and Complaint in this matter.

 3. Plaintiff’s address set forth in the Summons reflects he resides in Derby, Connecticut.

 4. Defendant Sturdy-Lite is a corporation incorporated in the State of Tennessee, with a

     principal place of business in Bristol, Tennessee.

 5. Defendant Great Dane, LLC (hereinafter “Great Dane”) is a Delaware limited liability

     company with a principal place of business in Illinois. Great Dane has 3 members, none

     of which are citizens/residents of Connecticut.

         a. The first member of Great Dane LLC, Trailer Investors LLC, is an Illinois limited

              liability company, which has its principal place of business in Illinois, and has 88

              members: 34 members are trusts, the trustee of which is a citizen of the State of

              Illinois, and 53 other members are trusts, the trustee of which is a South Dakota

              limited liability company with its principal place of business in South Dakota.

              One member is a Delaware limited liability company with its principal place of

              business in Illinois.

         b. The second member of Great Dane LLC, Pines S LLC, is an Illinois limited

              liability company, which has its principal place of business in Illinois, and has 25




                                                     2
                      WOLF, HOROWITZ & ETLINGER, L. L. C. Counselors At Law
750 Main St., Suite 606, Hartford, Connecticut 06103*(860) 724-6667*Fax (860) 293-1979*Juris No. 402488
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 3 of 21




              members. 24 members are trusts, the trustee of which is a citizen of the State of

              Illinois. One member is an individual who is a citizen of the State of Illinois.

         c. The third member of Great Dane, LLC, HCNI I LLC, is an Illinois limited

              liability company, which has its principal place of business in Illinois, and has 37

              members: 34 members are trusts, the trustee of which is a citizen of the State of

              Illinois, and 2 members are individuals, who are citizens of the State of Illinois.

              One of the members is an Illinois limited liability company with its principal

              place of business in Illinois.

 6. The Plaintiff’s claims arise from an alleged August 24, 2016 incident in which Plaintiff

     claims to have sustained personal injuries. Plaintiff alleges he was driving a truck owned

     by his employer, and that attached to the truck was a Great Dane Freedom Model XP

     flatbed trailer. He further alleges that a bulkhead allegedly designed or manufactured by

     Sturdy-Lite was attached to the flatbed trailer. Plaintiff claims a coil of steel was affixed

     on the trailer, and as he applied the brakes and slowed down his truck, the coil of steel

     “broke free from the frame of said flatbed trailer,” and “struck the cab of said truck”

     causing injuries to Plaintiff.

 7. Plaintiff has brought claims against Great Dane and Sturdy-Lite pursuant to the

     Connecticut Product Liability Act, C.G.S. §§ 52—572m et seq., alleging the trailer and

     bulkhead were defective, and that such defects caused his injuries. Plaintiff claims to

     have suffered a number of injuries, including injury to his neck, back, cervical, thoracic

     and lumbar spine. See Exhibit A, Plaintiff’s Complaint.




                                                     3
                      WOLF, HOROWITZ & ETLINGER, L. L. C. Counselors At Law
750 Main St., Suite 606, Hartford, Connecticut 06103*(860) 724-6667*Fax (860) 293-1979*Juris No. 402488
  Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 4 of 21




   8. Given the injuries and damages claimed in Plaintiff’s Complaint, it is clear that Plaintiff

       seeks damages for losses sustained in an amount in excess of $75,000.00.

   9. The United States District Court for the District of Connecticut has jurisdiction over this

       case pursuant to 28 U.S.C. §1332, in that there is complete diversity of citizenship

       between the proper parties to this suit and the amount in controversy, exclusive of costs,

       interest and attorneys fees, exceeds the sum of $75,000.00.

   10. Concurrent with the filing of this Notice of Removal, the Defendant Sturdy-Lite is

       serving this Notice of Removal upon the Plaintiff and co-Defendant.

   11. Co-Defendant Great Dane consents to this Notice of Removal, and will be filing a signed

       document reflecting its consent.

   12. At the time of this filing, the Complaint has not been returned to the Connecticut State

       Court. Sturdy-Lite will promptly file a copy of the Notice of Removal with the Clerk of

       the Superior Court, Judicial District of Ansonia-Milford at Milford, once the Complaint is

       returned.

       WHEREFORE, the Defendant respectfully requests that this Court accept jurisdiction of

the above-identified action now removed from the Superior Court, Judicial District of Ansonia-

Milford at Milford to the United States District Court for the District of Connecticut, and enter

any other relief as may be necessary or appropriate.




                                                       4
                        WOLF, HOROWITZ & ETLINGER, L. L. C. Counselors At Law
  750 Main St., Suite 606, Hartford, Connecticut 06103*(860) 724-6667*Fax (860) 293-1979*Juris No. 402488
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 5 of 21




                                               DEFENDANT,
                                               STURDY-LITE, INC.


                                               /s/ Erin E. Canalia Ct30489
                                               Deborah Etlinger (ct 02877)
                                               Erin Canalia (Ct 30489)
                                               Wolf, Horowitz & Etlinger, LLC
                                               750 Main Street, Suite 606
                                               Hartford, CT 06103
                                               (860) 724-6667
                                               Juris No. 402488
                                               detlinger@wolfhorowitz.com
                                               ecanalia@wolfhorowitz.com




                                                     5
                      WOLF, HOROWITZ & ETLINGER, L. L. C. Counselors At Law
750 Main St., Suite 606, Hartford, Connecticut 06103*(860) 724-6667*Fax (860) 293-1979*Juris No. 402488
  Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 6 of 21




                                CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing has been sent, via U.S. Mail, postage pre-
paid, to the following parties/counsel of record on this 24th day of September, 2019.


Eugene A. Skowronski
Law Offices of Eugene A. Skowronski
200 Division Street, 2nd Floor
Ansonia, CT 06401
(representing Plaintiff Michael Chebro)

Great Dane, LLC
222 N Lasalle St., Ste 920
Chicago, IL 60601
c/o: its agent for service:
Brian B. Gilbert
222 N. LaSalle St. Ste 920
Chicago, IL 60601
And c/o its attorney:
Steven J. Zakrzewski, Esq.
Gordon Rees Scully Mansukhani
95 Glastonbury Blvd, Suite 206
Glastonbury, CT 06033
szakrzewski@grsm.com


                                                          /s/ Erin E. Canalia Ct30489
                                                          Erin E. Canalia
188325




                                                       6
                        WOLF, HOROWITZ & ETLINGER, L. L. C. Counselors At Law
  750 Main St., Suite 606, Hartford, Connecticut 06103*(860) 724-6667*Fax (860) 293-1979*Juris No. 402488
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 7 of 21




                      EXHIBIT A
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 8 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 9 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 10 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 11 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 12 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 13 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 14 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 15 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 16 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 17 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 18 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 19 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 20 of 21
Case 3:19-cv-01495-VLB Document 1 Filed 09/24/19 Page 21 of 21
